IN THE COURT OF APPEALS OF IOWA

                                    No. 19-0777
                                Filed July 24, 2019


IN THE INTEREST OF I.D. and S.D.,
Minor Children,

J.D., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Mark Fowler, Judge.



       The father appeals the termination of his parental rights to his two children.

AFFIRMED.



       Rebecca C. Sharpe of Aitken, Aitken & Sharpe, P.C., Bettendorf, for

appellant father.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Jean Capdevila, Davenport, guardian ad litem for minor children.



       Considered by Potterfield, P.J., May, J., and Blane, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                              2


BLANE, Senior Judge.

       The father appeals the termination of his parental rights to his biological

child, I.D., and his legal child, S.D.1 The juvenile court terminated his parental

rights to both children pursuant to Iowa Code section 232.116(1)(f) and (l) (2018).

The father does not contest the statutory grounds for termination; he argues

termination is not in the children’s best interests because they share a bond with

him. He also asks for additional time to work toward reunification.

       We review termination proceedings de novo. In re C.B., 611 N.W.2d 489,

492 (Iowa 2000). Termination of parental rights generally involves a three-step

analysis. See In re M.W., 876 N.W.2d 212, 220 (Iowa 2016). But we only review

and discuss steps in which a parent alleges error occurred. See In re P.L., 778
N.W.2d 33, 40 (Iowa 2010) (stating the court need not consider the step the parent

did not dispute); see also Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa 1996)

(noting an issue the appellant failed to raise in their appellate brief and concluding

“any error by the trial court [regarding that issue] was not preserved for our

review”). Here, the father does not contest the statutory grounds, so we do not

consider them.

       We begin by considering the father’s combined argument regarding the best

interests of the children and the bond he and the children share. See Iowa Code

§ 232.116(2), (3)(c). In determining what is in the children’s best interests, our

“primary considerations are ‘the child[ren]’s safety,’ ‘the best placement for




1
 The mother’s parental rights were also terminated. She filed a timely notice of appeal
but did not file a petition within fifteen days. See Iowa R. App. P. 6.201(1)(b). As a result,
our supreme court dismissed the mother’s appeal. See Iowa R. App. P. 6.201(3).
                                          3


furthering the long-term nurturing and growth of the child[ren],’ and ‘the physical,

mental, and emotional condition and needs of the child[ren].’” P.L., 778 N.W.2d at

37 (quoting Iowa Code § 232.116(2)).

       Here, the children were removed from the father’s care in July 2017 after

he was arrested for perpetrating domestic violence against his then-girlfriend in the

presence of the children. Once the Iowa Department of Human Services (DHS)

began working with the family, it was noted the father had ongoing issues with

substance abuse as well as a history of aggression and perpetrating domestic

violence. The father did not always submit to drug testing when asked to do so by

DHS.    Still, some of the tests he took came back positive—at least one for

amphetamines and one for cocaine.

       At the time of the termination hearing in April 2019, the father refused to

testify as to where he was living because he did not want DHS to know. He stated

he had been staying at the undisclosed address for approximately six months.

When asked why he moved there, he indicated that before he did so, he was

smoking crack cocaine daily. It is undisputed that the father has not completed a

substance-abuse treatment program at any point in the duration of this case.

       The children have been out of the father’s care for approximately twenty-

two months, and it is clear the father is unable to resume caring for the children.

Forcing children to remain in ongoing limbo, with no end in sight, is not in their best

interests. See In re J.P., 499 N.W.2d 334, 339 (Iowa Ct. App. 1993) (“A child

should not be forced to endlessly suffer the parentless limbo of foster care.”). And

while the father maintains the court should not terminate his parental rights

because of the bond he shares with the children, he has not established that the
                                          4


children are so bonded to him that terminating his parental rights will ultimately

disadvantage them.      See In re A.S., 906 N.W.2d 467, 475–76 (Iowa 2018)

(requiring the parent contesting termination to establish if a permissive factor in

section 232.116(3) weighs against the termination).

       The father also maintains he should be given additional time to work toward

reunification with the children. But, in order to allow additional time, the court must

be able to enunciate what it expects to be different at the end of the extension that

will allow the parent to resume care of the children.               See Iowa Code

§ 232.104(2)(b).   The father did not present any evidence at the termination

hearing to support a conclusion he was on the path to becoming a safe, able parent

for his children. See In re C.H., No. 15-0167, 2015 WL 1332325, at *2 (Iowa Ct.

App. Mar. 25, 2015) (“Nothing in the record shows the [parent] could suddenly

make positive progress toward reunification, and it is contrary to our child welfare

law to postpone permanency under these conditions.”).

       We affirm the termination of the father’s parental rights to both children.

       AFFIRMED.